PER CURIAM.
The non-final order denying the wife’s motion for an increase in temporary child support is reversed. The husband’s existing obligation for child support deviates from the child support guidelines by more than five percent and is not supported by a specific and legally cognizable reason for a greater departure. Section 61.30(1)(a), Florida Statutes (1993) provides that the guideline amount:
presumptively establishes the amount the trier of fact shall order as child support in an initial proceeding for such support or in a proceeding for modification of an existing order for such support whether the proceeding arises under this or another chapter.
We have found no limitation that would preclude the application of this statute to temporary child support orders. See Burkhart v. Burkhart, 620 So.2d 225, 226 (Fla. 1st DCA 1993) (“child support guidelines ..., we conclude, are applicable to temporary support orders.”).
Accordingly, we reverse the award and remand for consideration in light of section 61.30, Florida Statutes.
REVERSED AND REMANDED.
PETERSON, C.J., and COBB and HARRIS, JJ., concur.